Order entered March 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00927-CV

                         JASON MICHAEL SPENCER, Appellant

                                              V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15530

                                          ORDER

       The reporter’s record in this appeal is several months overdue. By letter dated February

6, 2014, court reporter Vielica Dobbins informed us that the delay was a result of “medical

challenges” she has been having. She represented to the Court, however, that she had “hired

help to catch up” and the record would be forthcoming.

       Because the appeal cannot proceed without the reporter’s record, we ORDER Ms.

Dobbins, Official Court Reporter of the 134th Judicial District Court, to provide the contact

information of the person she has hired to assist with the record. We further ORDER Ms.
Dobbins to file the record no later than March 21, 2014 and not sit as a court reporter until the

record is filed.

        We DIRECT the Clerk to send copies of this order by electronic transmission to (1) Ms.

Dobbins; (2) the Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court;

and (3) the parties.

        .


                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE